

116 S1263 IS: Accelerating Veterans Recovery Outdoors Act
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1263IN THE SENATE OF THE UNITED STATESMay 1, 2019Ms. Cortez Masto (for herself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to establish an interagency task force on the use of
			 public lands to provide medical treatment and therapy to veterans through
			 outdoor recreation.
	
 1.Short titleThis Act may be cited as the Accelerating Veterans Recovery Outdoors Act. 2.Interagency Task Force on Outdoor Recreation for Veterans (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a task force to be known as the Task Force on Outdoor Recreation for Veterans (in this section referred to as the Task Force).
 (b)CompositionThe Task Force shall be composed of the following members or their designees: (1)The Secretary of Veterans Affairs.
 (2)The Secretary of the Interior. (3)The Secretary of Health and Human Services.
 (4)The Secretary of Agriculture. (5)The Secretary of Defense.
 (6)The Secretary of Homeland Security. (7)The Chief of the Army Corps of Engineers.
 (8)Any other member that the Secretary of Veterans Affairs determines to be appropriate. (c)ChairpersonsThe Secretary of Veterans Affairs and the Secretary of the Interior shall serve as co-chairpersons of the Task Force (in this section referred to as the Chairpersons).
			(d)Duties
 (1)Task ForceThe duties of the Task Force shall be— (A)to identify opportunities to formalize coordination between the Department of Veterans Affairs, public land agencies, and partner organizations regarding the use of public lands or other outdoor spaces for medical treatment and recreational therapy for veterans;
 (B)to identify barriers that exist to providing veterans with opportunities for medical treatment and therapy through the use of outdoor recreation on public lands or other outdoor spaces; and
 (C)to develop recommendations to better facilitate the use of public lands or other outdoor spaces for preventative care, medical treatment, and therapy for veterans.
 (2)ConsultationThe Task Force shall carry out the duties under paragraph (1) in consultation with appropriate veterans outdoor recreation groups.
				(e)Reports
 (1)Preliminary reportNot later than 180 days after the date on which the Task Force is established, the Chairpersons shall submit to Congress a report on the preliminary findings of the Task Force.
 (2)Final reportNot later than one year after the date of the submittal of the preliminary report under paragraph (1), the Chairpersons shall submit to Congress a report on the findings of the Task Force, which shall include the recommendations developed under subsection (d)(1)(C).
 (f)DurationThe Task Force shall terminate on the date that is one year after the date of the submittal of the final report under in subsection (e)(2).
 (g)DefinitionsIn this section: (1)The term public lands means any recreational lands under the jurisdiction of the Federal Government or a State or local government.
 (2)The term veteran has the meaning given that term in section 101 of title 38, United States Code.